 

EXHIBIT 10.37

SAVARA INC.

NON-STATUTORY STOCK OPTION AGREEMENT (INDUCEMENT AWARD)

THIS NON-STATUTORY STOCK OPTION GRANT AGREEMENT (this “Agreement”), effective as
of November 26, 2019 (the “Grant Date”), is entered into by and between Savara
Inc., a Delaware corporation (the “Company”), and Badrul Chowdhury (the
“Grantee”).

1.Grant of Option. The Company hereby grants to the Grantee a non-statutory
stock option (the “Option”) to purchase 300,000 shares of common stock of the
Company, par value $0.001 per share (the “Shares”), at the exercise price of
$1.01 per Share (the “Exercise Price”). The Option is not intended to qualify as
an incentive stock option under Section 422 of the Code.   The Option is granted
outside of the Company’s 2015 Omnibus Incentive Plan (the “Plan”) as an
“inducement grant” within the meaning of NASDAQ Listing Rule 5635(c)(4). While
this Option was granted outside the Plan, this Agreement will be governed in all
respects as if issued under the Plan, as currently in effect and as may be
amended hereafter from time to time, which is incorporated herein by reference.

2.Subject to the Plan/Administration. Although not granted under the Plan, this
Agreement is subject to the provisions of the Plan, and, unless the context
requires otherwise, terms used herein shall have the same meaning as in the
Plan. In the event of a conflict between the provisions of the Plan and this
Agreement, the Plan shall control. All questions of interpretation concerning
this Agreement and the Plan shall be determined by the Committee or its
designee. All such determinations shall be final or conclusive, and binding upon
all persons having an interest in the Option as provided in the Plan.

3.Term of Option. Unless the Option terminates earlier pursuant to the
provisions of this Agreement, the Option shall expire ten years from the Grant
Date, except as provided in paragraph (d) of Section 6.

4.Vesting. The Option shall become vested with respect to 1/16th of the Shares
on each three month anniversary of November 15, 2019 until all of the Shares
have vested; provided, however, that the Grantee is providing Services on each
such vesting date.

5.Exercise of Option

(a)Manner of Exercise. To the extent vested, the Option may be exercised, in
whole or in part, by delivering notice to the Company in accordance with
paragraph (g) of Section 8 in such form as the Company may require from time to
time (the “Exercise Notice”). Such Exercise Notice shall specify the number of
Shares subject to the Option as to which the Option is being exercised, and
shall be accompanied by full payment of the Exercise Price of such Shares in a
manner permitted under the terms of Section 5.5 of the Plan, except that payment
with previously acquired Shares may only be made with the consent of the
Committee. The Option may be exercised only in multiples of whole Shares and no
fractional Shares shall be issued.

(b)Issuance of Shares. Upon exercise of the Option and payment of the Exercise
Price for the Shares as to which the Option is exercised, the Company shall
issue to the Grantee the applicable number of Shares in the form of fully paid
and non-assessable Shares.

(c)Capitalization Adjustments. The number of Shares subject to the Option and
the Exercise Price shall be equitably and appropriately adjusted, if applicable,
as provided in Section 12.2 of the Plan.

 

 

 

--------------------------------------------------------------------------------

 

(d)Withholding.  No Shares will be issued on exercise of the Option unless and
until the Grantee pays to the Company, or makes satisfactory arrangements with
the Company for payment of, any federal, state or local taxes required by law to
be withheld in respect of the exercise of the Option.  The Grantee hereby agrees
that the Company may withhold from the Optionee’s wages or other remuneration
the applicable taxes.  At the discretion of the Company, the applicable taxes
may be withheld in kind from the Shares otherwise deliverable to the Grantee on
exercise of the Option, up to the Grantee’s minimum required withholding rate or
such other rate that will not trigger a negative accounting impact.  

6.Termination of Option

(a)Termination of Employment or Service Relationship Other Than Due to
Retirement, Death, Disability or Cause. Unless the Option has earlier
terminated, the Option shall terminate in its entirety, regardless of whether
the Option is vested, ninety (90) days after the date the Grantee ceases to
provide Services for any reason other than, as applicable, the Grantee's
Retirement, death, Disability or termination for Cause. Except as provided in
paragraphs (b), (c) or (d) of this Section, any portion of the Option that is
not vested at the time the Grantee ceases to provide Services shall immediately
terminate.

(b)Retirement.  Upon the Retirement of the Grantee, unless the Option has
earlier terminated, the Option shall continue in effect (and, for purposes of
vesting pursuant to Section 4, the Grantee shall be deemed to continue to be
providing Services) until the earlier of (i) two (2) years after the Grantee’s
Retirement (or, if later, the fifth anniversary of the Grant Date), and (ii) the
expiration of the Option’s term pursuant to Section 3.  For purposes of this
Agreement, “Retirement” shall mean termination of the Grantee’s employment with
the Company and its Affiliates, or a successor company (or a subsidiary or
parent thereof) and their respective subsidiaries, other than for Cause (a) if
(i) the Grantee is then at least age 60 and (ii) the sum of the Grantee’s age
and years of continuous Service with the Company and its Affiliates is then
equal to at least 70 or (b) if the Committee characterizes such termination as a
“Retirement” for purposes of  this Agreement.  For clarity, this Section 6(b)
shall apply only to Grantees who are Employees at the time of termination.

(c)Death.  Upon the Grantee's death, unless the Option has earlier terminated,
the Grantee's executor or personal representative, the person to whom the Option
shall have been transferred by will or the laws of descent and distribution, or
such other permitted transferee, as the case may be, may exercise the Option in
accordance with paragraph (a) of Section 5, to the extent vested, provided such
exercise occurs within twelve (12) months after the date of the Grantee's death
or the end of the term of the Option pursuant to Section 3, whichever is
earlier.

(d)Disability. In the event that the Grantee ceases to provide Services by
reason of Disability, unless the Option has earlier terminated, the Option may
be exercised, in accordance with paragraph (a) of Section 5, to the extent
vested, provided such exercise occurs within six (6) months after the date of
Disability or the end of the term of the Option pursuant to Section 3, whichever
is earlier. For purposes of this Agreement, “Disability” shall mean the
Grantee’s becoming disabled within the meaning of Section 22(e)(3) of the Code,
or as otherwise determined by the Committee in its discretion. The Committee may
require such proof of Disability as the Committee in its sole and absolute
discretion deems appropriate and the Committee’s determination as to whether the
Grantee has incurred a Disability shall be final and binding on all parties
concerned.

(e)Termination for Cause.  Upon termination by the Company or an Affiliate or a
successor company (or a subsidiary or parent thereof) of the Grantee’s Service
for Cause, unless the Option has earlier terminated, the Option shall
immediately terminate in its entirety and shall thereafter not be exercisable to
any extent whatsoever.  For purposes of this Agreement, except as otherwise
provided in a written employment or severance agreement between the Grantee and
the Company or a severance plan of the Company covering the Grantee (including a
change in control severance agreement or plan), “Cause” shall mean: the
commission of any act of fraud, embezzlement or dishonesty by Grantee, any
unauthorized use or disclosure by such person of confidential information or
trade secrets of the Company or an Affiliate or a successor company (or a
subsidiary or parent thereof), or any other intentional misconduct by such
person adversely affecting the business affairs of the Company or an Affiliate
or a successor company (or a subsidiary or parent thereof) in a material manner.

 

-2-

--------------------------------------------------------------------------------

 

(f)Automatic Extension of Exercise Period.  Notwithstanding any provisions of
Section 3 or paragraphs (a), (b), (c) or (d) of this Section to the contrary, if
on the last business day of the term of the Option under Section 3 or if
following termination of Service and during any part of the time period set
forth in the applicable paragraph of this Section (i) exercise of the Option is
prohibited by applicable law or (ii) the Grantee may not purchase or sell Shares
due to a “black-out period” of a Company insider trading policy, the term of the
Option under Section 3 or the time period to exercise the Option under Section 3
or paragraphs (a), (b), (c) or (d) of this Section, as applicable, shall be
extended until the later of (x) thirty (30) days after the end of the applicable
legal prohibition or black-out period or (y) the end of the time period set
forth in the applicable paragraph of this Section.

7.Change in Control.

(a)Effect on Option.  In the event of a Change in Control, to the extent the
successor company (or a subsidiary or parent thereof) does not assume or
substitute for the Option on substantially the same terms and conditions (which
may include settlement in the common stock of the successor company (or a
subsidiary or parent thereof)), the Option shall (i) vest and become exercisable
on the day prior to the date of the Change in Control if the Grantee (A) is then
providing Services or (B) was terminated without Cause as an Employee,
Consultant or Director in connection with or in contemplation of the Change in
Control and (ii) terminate on the date of the Change in Control.  In the event
of a Change in Control and solely if the Grantee was an Employee on the date of
the Change of Control and is an Employee on the date of termination (as
contemplated below), in both cases regardless of whether the Grantee was also a
Director on such dates, to the extent the successor company (or a subsidiary or
parent thereof) assumes or substitutes for the Option on substantially the same
terms and conditions (which may include providing for settlement in the common
stock of the successor company (or a subsidiary or parent thereof)), if within
24 months following the date of the Change in Control the Grantee’s employment
is terminated by the Company or an Affiliate or the successor company (or a
subsidiary or parent thereof) without Cause or by the Grantee for Good Reason,
the Option shall become fully vested and exercisable, and may be exercised by
the Grantee at any time until the tenth anniversary of the Grant Date.  

(b)Good Reason.  For purposes of this Agreement, except as otherwise provided in
paragraph (c) of this Section, “Good Reason” shall mean, in each case without
Grantee’s explicit written consent, which Grantee may withhold or provide in
Grantee’s sole and absolute discretion, (i) a reduction by the Company or an
Affiliate or a successor company (or a subsidiary or parent thereof) of more
than 10% in Grantee’s rate of annual base salary as in effect immediately prior
to such Change in Control; (ii) a reduction by the Company or an Affiliate or a
successor company (or a subsidiary or parent thereof) of more than 10% of
Grantee’s individual annual target or bonus opportunity, except under
circumstances where the Company or the Affiliate or the successor company (or a
subsidiary or parent thereof) implement changes to the bonus structure of
similarly situated employees, including but not limited to changes to the bonus
structure designed to integrate the Company’s or the Affiliate’s personnel with
other personnel of the successor company (or a subsidiary or parent thereof);
(iii) a change in position that materially reduces Grantee’s level of
responsibility, including the level of person to whom Grantee reports; or (iv) a
relocation following the Change in Control of Grantee’s primary office location
(A) by more than 50 miles or (B) that would reasonably be expected to increase
Grantee’s commute such that Grantee’s total (i.e., round-trip) commute would
reasonably be expected to increase by more than 1 hour per day.  

(c)Other Agreement or Plan.  The provisions of this Section (including the
definitions of Cause and Good Reason), shall be superseded by the specific
provisions, if any, of a written employment or severance or service agreement
between the Grantee and the Company or a severance plan of the Company covering
the Grantee, including a change in control severance agreement or plan, to the
extent such a provision provides a greater benefit to the Grantee.

8.Miscellaneous.

(a)No Rights of Stockholder. The Grantee shall not have any of the rights of a
stockholder with respect to the Shares subject to this Option until such Shares
have been issued upon the due exercise of the Option.

 

-3-

--------------------------------------------------------------------------------

 

(b)No Registration Rights; No Right to Settle in Cash. The Company has no
obligation to register with any governmental body or organization (including,
without limitation, the U.S. Securities and Exchange Commission (“SEC”)) any of
(i) the offer or issuance of any Award (including this Option), (ii) any Shares
issuable upon the exercise of this Option, or (iii) the sale of any Shares
issued upon exercise of this Option, regardless of whether the Company in fact
undertakes to register any of the foregoing. In particular, in the event that
any of (x) any offer or issuance of this Option, (y) any Shares issuable upon
exercise of this Option, or (z) the sale of any Shares issued upon exercise of
this Option are not registered with any governmental body or organization
(including, without limitation, the SEC), the Company will not under any
circumstance be required to settle its obligations, if any, under this Plan in
cash.

(c)Nontransferability of Option. Except to the extent and under such terms and
conditions as determined by the Committee, the Option shall be nontransferable
otherwise than by will or the laws of descent and distribution, and during the
lifetime of the Grantee, the Option may be exercised only by the Grantee or,
during the period the Grantee is under a legal disability, by the Grantee’s
guardian or legal representative. Notwithstanding the foregoing, the Grantee
may, by delivering written notice to the Company, in a form provided by or
otherwise satisfactory to the Company, designate a third party who, in the event
of the Grantee’s death, shall thereafter be entitled to exercise the Option.

(d)Severability. If any provision of this Agreement shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (i) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (ii) not affect any other
provision of this Agreement or part thereof, each of which shall remain in full
force and effect.

(e)Governing Law. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of California, other than its conflict of
laws principles.

(f)Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

(g)Notices. Any document relating to participation in the Plan or any notice
required or permitted hereunder shall be given in writing and shall be deemed
effectively given (except to the extent that this Agreement provides for
effectiveness only upon actual receipt of such notice) upon personal delivery,
electronic delivery at the e-mail address, if any, provided for Grantee by the
Company (or, if applicable the Affiliate for whom Grantee provides Services), or
upon deposit in the U.S. Post Office or foreign postal service, by registered or
certified mail, or with a nationally recognized overnight courier service, with
postage and fees prepaid, addressed to the other party at the address of such
party set forth or at such other address as such party may designate in writing
from time to time to the other party. Notice by mail shall be deemed delivered
on the date on which it is postmarked.

Mailed notices to the Company should be addressed to:

Savara Inc.

6836 Bee Cave Road,

Building III, Suite 200

Austin, TX 78746

Attention: Chief Financial Officer

Mailed notice to the Grantee should be addressed to the Grantee at the Grantee’s
address as it appears on the records of the Company or the Affiliate for whom
Grantee is providing Services or a successor company (or a subsidiary or parent
thereof). The Company or the Grantee may by writing to the other party,
designate a different address for notices.

 

-4-

--------------------------------------------------------------------------------

 

Documents related to this Option, which may include but do not necessarily
include: the Plan, this Agreement, the Plan Prospectus, and any reports of the
Company provided generally to the Company’s stockholders, may be delivered to
Grantee electronically. In addition, if permitted by the Company, Grantee may
deliver electronically the Exercise Notice called for by paragraph (a) of
Section 5 to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.

Grantee acknowledges that Grantee has read this paragraph (g) of Section 8 and
consents to the electronic delivery of the Plan documents and, if permitted by
the Company, the delivery of the Exercise Notice, as described above. Grantee
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to Grantee by contacting the
Company by telephone or in writing. Grantee further acknowledges that the
Grantee will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails. Similarly, Grantee understands that
Grantee must provide the Company or any designated third-party administrator
with a paper copy of any documents if the attempted electronic delivery of such
documents fails. Grantee may revoke his or her consent to the electronic
delivery of documents described above or may change the electronic mail address
to which such documents are to be delivered (if Grantee has provided an
electronic mail address) at any time by notifying the Company of such revoked
consent or revised e-mail address by telephone, postal service or electronic
mail. Finally, Grantee understands that he or she is not required to consent to
electronic delivery of documents.

(h)Agreement Not a Contract. This Agreement (and the grant of the Option) is not
an employment or service contract, and nothing in the Option shall be deemed to
create in any way whatsoever any obligation on Grantee’s part to continue as an
employee or director of or consultant to the Company or any Affiliate or a
successor company (or a subsidiary or parent thereof), or of the Company or any
Affiliate or a successor company (or a subsidiary or parent thereof) to continue
Grantee’s Service as such an employee, director or consultant.

(i)Entire Agreement; Modification. This Agreement is subject to the provisions
of the Plan (despite the fact that the Option is not granted under the
Plan).  This Agreement and the Plan contain the entire agreement between the
parties with respect to the subject matter contained herein and may not be
modified, except as provided in the Plan or in a written document signed by each
of the parties hereto and may be rescinded only by a written agreement signed by
both parties.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Grant Date.

 

Savara Inc.

 

 

 

By: /s/ Dave Lowrance

 

 Dave Lowrance, CFO

 

 

 

Grantee

 

 

 

/s/ Badrul Chowdhury

 

 Badrul Chowdhury

 

-5-